DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
Specification paragraph [0002] recites, “In clinical and medical imaging diagnosis and radiotherapy, an X-ray computed tomography (CT) technology for diagnosis and a core beam (CB) CT technology for radiotherapy or surgery guidance have been widely applied”, where the Examiner assumes a typographical error exists, and “a cone beam (CB) CT technology” is intended.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claims 10 and 13 are directed towards a “non-volatile computer-per se” and transitory signals or “signals per se”.  Computer program or “software per se” and transitory signals or “signals per se” are not within one of the four statutory categories (i.e. non-statutory subject matter).  See MPEP 2106.03.   
Claims 11-12, which depend upon claim 10, do not recite further limitations which would direct the “non-volatile computer-readable storage medium” to include structural limitations which draw the claims towards a physical or tangible form, and thus are similarly rejected for being directed to non-statutory subject matter that do not fall within at least one of the four categories of patent eligible subject matter.
However, claims directed towards non-transitory computer readable medium which exclude transitory forms of signal transmission may qualify as a manufacture and make the claim patent-eligible subject matter.  MPEP 2106.03.

Claims 1-7 and 9-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of mathematical concepts type abstract idea which performs mathematical calculations without significantly more. 
Independent claims 1, 9 and 10,  recites the subject matter, “generating a first image by processing the acquired projection data before a data volume of the acquired projection data reaches a preset volume” and “generating a second image by processing the preset volume of the projection data in response to the data volume of the acquired projection data reaching the preset volume”. 

The judicial exceptions of claims 1, 9, and 10 are not integrated into a practical application because the additional claim limitations of, “continuously acquiring projection data”, “displaying the first image”, and “displaying the second image” describe data gathering steps, and insignificant application of displaying results of the mathematical calculations, such that the claims merely add insignificant extra-solution activity to the judicial exceptions. See MPEP 2106.04(d) and MPEP 2106.05(g). 
The judicial exception of claims 9 and 10 are further not integrated into a practical application because the additional claim limitations of, “a memory, a processor, and a computer program stored in the memory and executable by the processor, wherein the computer program, when executed by the processor, causes the processor to perform a low-dose imaging method” (claim 9) and “non-volatile computer-readable storage medium storing a computer program thereon, wherein the computer program, when executed by a processor, causes the processor to perform a low-dose imaging method” (claim 10), describe the use of generic computing elements to implement the noted abstract idea with a high level of generality, such that the claims amounts merely implementing the abstract idea on generic computing elements. See MPEP 2106.04(d), MPEP 2106.05(b), and MPEP 2106.05(f). 

generating an ith iteratively reconstructed image by performing an ith iterative reconstruction operation in an iterative reconstruction on the preset volume of the projection data” (claims 2, 16, and 11),  “generating an ith iteratively reconstructed image by performing an ith iterative reconstruction operation in an iterative reconstruction on the preset volume of the projection data; generating an ith fused image by fusing the ith iteratively reconstructed image and the first image, and displaying the ith fused image, wherein i is at least one of 1, 2, ..., or m-1, m being a total number of iterative reconstruction operations in the iterative reconstruction, and an integer greater than or equal to 2; and generating an mth iteratively reconstructed image by performing an mth iterative reconstruction operation in the iterative reconstruction on the preset volume of the projection data” (claims 4, 12, and 18), and “determining a weight of a pixel value in the ith iteratively reconstructed image and a weight of a pixel value in the first image according to a number i of the iterative reconstruction operations; and  generating the ith fused image by fusing the ith iteratively reconstructed image and the first image according to the weight of the pixel value in the ith iteratively reconstructed image and the weight of the pixel value in the first image” (claims 5 and 19), which describe further steps of the noted mathematical calculations type abstract idea, which given the broadest reasonable interpretation of the claims in light of the specification, encompasses merely performing additional mathematical calculations. See MPEP 2106.04(a)(2) I. C.

Claims 2-4, 6-7, 11, 12, 16-18, and 20-21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claimed subject matter of “displaying the ith iteratively reconstructed image, wherein i is at least one of 1, 2, ..., or m, m being a total number of iterative reconstruction operations in the iterative reconstruction, and an integer greater than or equal to 1” (claims 2, 11, and 16), “displaying the ith iteratively reconstructed image and progress information of generating an mth iteratively reconstructed image” (claims 3 and 17), “displaying the mth iteratively reconstructed image” (claims 4, 12, and 18), “displaying the ith fused image and progress information of said generating the mth iteratively reconstructed image” (claims 6 and 20), and “displaying the second image and quality information of the second image, wherein the quality information is indicative of image quality of the second image relative to the first image” (claims 7 and 21) describe performing additional insignificant extra solution activity related to insignificant application of displaying results of the mathematical calculations to the noted abstract idea. See MPEP 2106.05(g). 

Claims 13-15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claimed subject matter of “a computer program product storing instructions thereon, wherein the instructions, when executed by a computer, causes the computer to perform the low-dose imaging method” (claim 13), “a chip, comprising a programmable logic circuit, wherein the chip, when executed, is caused to perform the low-dose imaging method” (claim 14), and “a chip, comprising program instructions, wherein the chip, when executed, is caused to perform the low-dose imaging method” (claim 15) describe the use of generic computing elements to implement the noted abstract idea of performing mathematical calculations with a high level of generality, such that the claims amounts to merely implementing the abstract idea on generic computing elements. See MPEP 2106.05(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kuntz et al. (US 2013/030884), herein Kuntz, in view of  Xu et al. (CN 103366389), herein Xu.
Regarding claim 1, Kuntz discloses a low-dose imaging method, comprising: 
continuously acquiring projection data (see Kuntz [0076]-[0080] and [0082], where number of projections are acquired and following undersampled scans with a lower does are performed continuously; see also Kuntz [0143]-[0145], where continuous tomographic acquisition is used); 
generating a first image by processing the acquired projection data before a data volume of the acquired projection data reaches a preset volume (see Kuntz [0076]-[0078], where the number of projections are used in performing tomographic reconstruction generate a first prior image; see also Kuntz [0151]); and 
generating a second image by processing the preset volume of the projection data in response to the data volume of the acquired projection data reaching the preset volume (see Kuntz [0078] and [0151], where following scans can be performed as undersampled scans with lower dose and can result in 8-35 frames per reconstruction to generate temporal updates used to generate current images), and displaying the second image (see Kuntz [0147], where a current image is shown to the interventionist).
(see Kuntz [0074], [0078], [0147], and [0164]); Kuntz does not explicitly disclose displaying the first image.
Xu teaches in a related CT image reconstruction method which performs iterative reconstruction processing (see Xu Abstract), where a real-time slice browsing windows is used which displays the reconstruction progress and the current reconstruction slices in real time, and provides the function of selecting and browsing the reconstructed slices (see Xu [0149]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Xu to the teachings of Kuntz such that a real-time image slice browsing window is used to display the reconstruction progress, the current reconstructed images in real time, and allow for the function of selecting and browsing the reconstructed images, including the prior reconstructed image. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Kuntz disclose a base method for real time iterative reconstruction of computed tomography projection data, where a prior image is reconstructed from a number of acquired projections and updated images are iteratively reconstructed from continuous acquired scan data and displayed to an interventionist. Xu teaches a known technique of providing a real-time slice browsing windows is used which displays the reconstruction progress and the current reconstruction slices in real time, and provides the function of selecting and browsing the reconstructed slices. One of ordinary skill in the art would have recognized that by applying Xu’s technique to the teachings of Kuntz would predictably result in using a real-time image slice browsing window to display the reconstruction progress, the current reconstructed images in real time, and allow for the function of selecting and browsing the reconstructed images, including the prior reconstructed image, leading to an improved interaction with displaying the reconstructed images.


generating an ith iteratively reconstructed image by performing an ith iterative reconstruction operation in an iterative reconstruction on the preset volume of the projection data (see Kuntz [0078] and [0151], where the undersampled scans are iteratively reconstructed to generate temporal updates images); and 
displaying the ith iteratively reconstructed image, wherein i is at least one of 1, 2, ..., or m, m being a total number of iterative reconstruction operations in the iterative reconstruction, and an integer greater than or equal to 1 (see also Kuntz Fig. 5, Fig. 6, and [0082]-[0085] where a plurality of iterations greater than or equal to 2 are suggested).

Regarding claim 3, please see the above rejection of claim 1. Kuntz and Xu disclose the method according to claim 2, wherein said displaying the ith iteratively reconstructed image comprises: 
displaying the ith iteratively reconstructed image and progress information of generating an mth iteratively reconstructed image (see Xu [0149] where the reconstruction progress and the current reconstruction slices in real time are displayed and provides the function of selecting and browsing the reconstructed slices).

Regarding claim 4, please see the above rejection of claim 1. Kuntz and Xu disclose the method according to claim 1, wherein said generating the second image by said processing the preset volume of the projection data, and said displaying the second image comprise: 
generating an ith iteratively reconstructed image by performing an ith iterative reconstruction operation in an iterative reconstruction on the preset volume of the projection data (see Kuntz [0078] and [0151], where the undersampled scans are iteratively reconstructed to generate temporal updates images); 
generating an ith fused image by fusing the ith iteratively reconstructed image and the first image, and displaying the ith fused image, wherein i is at least one of 1, 2, ..., or m-1, m being a total number of iterative reconstruction operations in the iterative reconstruction, and an integer greater than or equal to 2 (see Kuntz [0151], update images are reconstructed using an iterative algorithm to incorporate the prior information as well as the actual temporal information in every iterative step, where the sum of the prior image and the temporal update is referred to as the current image; see also Kuntz Fig. 5, Fig. 6, and [0082]-[0085] where a plurality of iterations greater than or equal to 2 are suggested); and 
generating an mth iteratively reconstructed image by performing an mth iterative reconstruction operation in the iterative reconstruction on the preset volume of the projection data (see Kuntz Fig. 6 and [0085], where the undersampled set of projections collected during intervention can be used to fully sampled set of projections to be reconstructed as an updated first image ), and displaying the mth iteratively reconstructed image (see Kuntz [0164], where the results of the reconstruction is displayed directly on the displays).

Regarding claim 5, please see the above rejection of claim 4. Kuntz and Xu disclose the method according to claim 4, wherein said generating the ith fused image by said fusing the ith iteratively reconstructed image and the first image comprises: 
determining a weight of a pixel value in the ith iteratively reconstructed image and a weight of a pixel value in the first image according to a number i of the iterative reconstruction operations (see Kuntz [0095]-[0096], where the weights for different sparsifying transforms can be varied, where a combination of different transforms are used during one reconstruction of the iterative reconstruction algorithm to correctly reconstruct different structures); and 
generating the ith fused image by fusing the ith iteratively reconstructed image and the first image according to the weight of the pixel value in the ith iteratively reconstructed image and the weight of the pixel value in the first image (see Kuntz [0095]-[0096], where the weights for different sparsifying transforms can be used during one reconstruction of the iterative reconstruction algorithm to correctly reconstruct different structures).

Regarding claim 6, please see the above rejection of claim 5. Kuntz and Xu disclose the method according to claim 5, wherein said displaying the ith fused image comprises: 
displaying the ith fused image and progress information of said generating the mth iteratively reconstructed image (see Xu [0149] where the reconstruction progress and the current reconstruction slices in real time are displayed and provides the function of selecting and browsing the reconstructed slices).

Regarding claim 7, please see the above rejection of claim 1. Kuntz and Xu disclose the method according to claim 1, wherein said displaying the second image comprises: 
displaying the second image and quality information of the second image, wherein the quality information is indicative of image quality of the second image relative to the first image (see Kuntz [0040], where the updated image can be provided with an indicator of the accuracy of the displayed image, where the indicator can assess the difference between the actual projections and forward projections through later reconstructed volumes).

(see Kuntz [0041]). Please see above for detailed claim analysis, with the exception to the following further limitations:
a memory, a processor, and a computer program stored in the memory and executable by the processor, wherein the computer program, when executed by the processor, causes the processor to perform a low-dose imaging method (see Kuntz [0041], where a computer program stored on machine readable storage medium and executed on a computer for performing the disclosed teachings is suggested)
Please see the above rejection for claim 1, as the rationale to combine the teachings of Kuntz and Xu are similar, mutatis mutandis.

Regarding claim 10, it recites a non-volatile computer-readable storage medium storing a computer program thereon, wherein the computer program, when executed by a processor, causes the processor to perform the method of claim 1. Kuntz and Xu teach a non-volatile computer-readable storage medium performing the method of claim 1 (see Kuntz [0041], where a computer program stored on machine readable storage medium, such as Flash memory, and executed on a computer for performing the disclosed teachings is suggested). 
Please see the above rejection for claim 1, as the rationale to combine the teachings of Kuntz and Xu are similar, mutatis mutandis.

Regarding claim 11, see above rejection for claim 10. It is a storage medium claim reciting similar subject matter as claim 2. Please see above claim 2 for detailed claim analysis as the limitations of claim 11 are similarly rejected.



Regarding claim 13, see above rejection for claim 1. Kuntz and Xu disclose a computer program product storing instructions thereon, wherein the instructions, when executed by a computer, causes the computer to perform the low-dose imaging method as defined in claim 1 (see Kuntz [0041], where a computer program stored on machine readable storage medium, such as Flash memory, and executed on a computer for performing the disclosed teachings is suggested).

Regarding claim 14, see above rejection for claim 1. Kuntz and Xu disclose a chip, comprising a programmable logic circuit, wherein the chip, when executed, is caused to perform the low-dose imaging method as defined in claim 1 (see Kuntz [0041], where a computer program stored on machine readable storage medium, such as Flash memory or USB-stick, and executed on a computer for performing the disclosed teachings is suggested).

Regarding claim 15, see above rejection for claim 1. Kuntz and Xu disclose a chip, comprising program instructions, wherein the chip, when executed, is caused to perform the low-dose imaging method as defined in claim 1 (see Kuntz [0041], where a computer program stored on machine readable storage medium, such as Flash memory, and executed on a computer for performing the disclosed teachings is suggested).



Regarding claim 17, see above rejection for claim 16. It is an apparatus claim reciting similar subject matter as claim 3. Please see above claim 3 for detailed claim analysis as the limitations of claim 17 are similarly rejected.

Regarding claim 18, see above rejection for claim 9. It is an apparatus claim reciting similar subject matter as claim 4. Please see above claim 4 for detailed claim analysis as the limitations of claim 18 are similarly rejected.

Regarding claim 19, see above rejection for claim 18. It is an apparatus claim reciting similar subject matter as claim 5. Please see above claim 5 for detailed claim analysis as the limitations of claim 19 are similarly rejected.

Regarding claim 20, see above rejection for claim 19. It is an apparatus claim reciting similar subject matter as claim 6. Please see above claim 6 for detailed claim analysis as the limitations of claim 20 are similarly rejected.

Regarding claim 21, see above rejection for claim 9. It is an apparatus claim reciting similar subject matter as claim 7. Please see above claim 7 for detailed claim analysis as the limitations of claim 21 are similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661